Citation Nr: 1126297	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-40 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee condition.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claims for service connection for a left knee condition and a left foot condition.

In April 2011, a Video Conference hearing before the undersigned Acting Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a left knee condition and a left foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The September 1995 Board decision denying service connection for a left knee disability was not appealed to the United States Court of Appeals for Veterans Claims (Court), nor was reconsideration by the Chairman of the Board requested or ordered.

2.  The evidence added to the record since the September 1995 Board determination includes evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.
3.  The September 1995 Board decision denying service connection for a left foot disability was not appealed to the United States Court of Appeals for Veterans Claims (Court), nor was reconsideration by the Chairman of the Board requested or ordered.

4.  The evidence added to the record since the September 1995 Board determination includes evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a left foot disability.


CONCLUSIONS OF LAW

1.  The Board's decision of September 1995, which denied service connection for a left knee disability, was final.  38 U.S.C.A. §§ 7103, 7252 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  The evidence received since the September 1995 rating decision is new and material, and the appellant's claim for service connection for a left knee disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The Board's decision of September 1995, which denied service connection for a left foot disability, was final.  38 U.S.C.A. §§ 7103, 7252 (West 2002); 38 C.F.R. § 20.1100 (2010).

4.  The evidence received since the September 1995 rating decision is new and material, and the appellant's claim for service connection for a foot knee disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) redefined VA's duty to assist the appellant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the favorable determination with respect to whether new and material evidence has been submitted, and the need to remand for additional information with regard to the merits of the case, no further discussion of VCAA compliance is needed.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In this case, service connection for a left knee disability and a left foot disability was denied by the Board in a September 1995 decision.  A Board decision is final unless the Chairman of the Board orders reconsideration or the case is appealed to the Court.  See 38 U.S.C.A. §§ 7103, 7104, 7252 (West 2002); 38 C.F.R. § 20.1100 (2010).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The Veteran's original claims of entitlement to service connection for a left knee condition and a left foot condition were denied by the RO in July 1992.  The Veteran appealed, and in September 1995, the Board denied the Veteran's claims for service connection for a left knee disability and a left foot disability.  The Veteran did not appeal the decision to the Court, nor has reconsideration of the decision been requested or ordered.  Thus, that decision is final.  See 38 U.S.C.A. §§ 7103, 7104, 7252 (West 2002); 38 C.F.R. § 20.1100 (2010).

The Board denied the Veteran's claim for service connection for a left knee disability in September 1995 on the basis that such disability was not present during active service, a left knee disability was initially shown many years after the Veteran's separation from service, and such disability was not shown to be related to service.  The Board denied the Veteran's claim for service connection for a left foot disability in September 1995 on the basis that such disability was not shown.  

The evidence of record at the time of the September 1995 Board determination consisted of the service treatment records, some service personnel records, the reports of VA examinations, VA treatment records, private treatment records, a photograph submitted by the Veteran, hearing testimony, a buddy statement, and statements from the Veteran.

The service treatment records are negative for any complaints, findings, or treatment of any left knee or left foot conditions.  The Veteran claimed that he injured his left knee and fractured his left big toe in active service during a parachute jump while on a field exercise in Turkey.  He related that he was treated in a field hospital, where a half cast was placed on his left leg, he was provided crutches, and he was told that his left knee was badly bruised.  He also contended that his claimed conditions were worsened by his subsequent service in Vietnam.  In support of his claim, he submitted a photograph dated December 1964 showing a servicemember with a cast on the left lower extremity.  He also submitted a statement dated in July 1992, from an individual who stated that in his capacity as the Veteran's direct supervisor in 1968 or 1969, he was aware of and saw a leg wound that the Veteran indicated had been inflicted during active service.  

A private treatment report dated in April 1992 indicates that the Veteran was found to have chronic medial knee pain which was probable to be from an old injury.  VA treatment records show that he was diagnosed in 1992 with a torn left medical meniscus and questionably a fracture of the left first metatarsal head by history.

During a January 1994 VA general medical examination, the examiner noted that the result of the Veteran's left knee X-ray demonstrates evidence of old trauma with extensive myositis and ossificans over the lateral anterior border of the distal femur.  In addition, there was a large ossephyte of the medial femoral condyle with ossifications in the medial to the joint space and proximal tibia.  Further, the examination report indicates that magnetic resonance imaging which was performed in October 1992 demonstrates signs of degenerative joint disease and degenerative signs of his medial meniscus.  The diagnoses were of history of injury of left foot and left knee with residual torn on the medial meniscus and degenerative joint disease.  During a January 1994 VA joints examination, physical examination of the left foot revealed a very prominent first metatarsal head and a mild bunion deformity.  The diagnoses were of moderate degenerative arthritis to the left knee, secondary to torn meniscus and all ligaments, myositis ossificans of the distal left thigh, and a bunion on the left foot.

The evidence received since the September 1995 Board determination consists of additional VA treatment records, additional private treatment reports, and hearing testimony.  An August 2008 VA treatment note discussed the Veteran's reported history of injuries to his left knee and left great toe during active service, including an alleged shrapnel injury to the Veteran's legs while in Vietnam.  The assessment included osteoarthritis of the left knee, which the examiner indicated was status post local wounds in Turkey and Vietnam.  During a July 2009 hearing before a decision review officer at the RO, the Veteran testified that he experienced current symptoms of a left foot condition, including that it cramps up on him and he has problems with his left large toe because it healed improperly and causes pain when it hits the side of his shoes.  He also stated that one of his VA physicians has told him that his left knee condition and left foot condition are related to his military service.  Further, during the April 2011 Video Conference hearing before the undersigned Acting Veterans Law Judge, the Veteran again testified that he experiences current symptoms associated with his left foot for which he wears supports in his shoes.  He also testified that he had experienced a continuity of symptoms since service with regards to both his left knee and left foot conditions.  Additionally, he stated that his VA physician has indicated that both his claimed left knee condition and left foot condition are related to the injuries he sustained during active service.

Upon review of the evidence, with regards to the Veteran's claim for service connection for a left knee condition, the Board finds that the newly received evidence relates to a previously unestablished fact, that is, the possible existence of a nexus between the Veteran's current left knee condition and active service.  Further, the additional evidence furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for a left knee condition.  Thus, the Board finds that the evidence is sufficiently new and material to reopen the claim.  Likewise, with regards to the Veteran's claim for service connection for a left foot condition, the Board finds that the newly received evidence relates to a previously unestablished fact, that is, the possible existence of a current left foot condition and a nexus between such condition and active service.  Further, the additional evidence furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for a left foot condition.  Thus, the Board finds that the evidence is sufficiently new and material to reopen the claim.


ORDER

New and material evidence having been submitted, the claim for service connection for a left knee condition is reopened, and to this extent only the appeal is granted.

New and material evidence having been submitted, the claim for service connection for a left foot condition is reopened, and to this extent only the appeal is granted.






REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection for a left knee condition and a left foot condition on the merits.

The Veteran contends that his current left knee condition is related to injuries sustained during active service.  He also claims that he has a current left foot condition which is related to injuries incurred during active service.  As noted above, the Veteran claims that he injured his left knee and fractured his left big toe in active service during a parachute jump while on a field exercise in Turkey, and has continued to have problems since that time.  He related that he was treated in a field hospital, where a half cast was placed on his left leg, he was provided crutches, and he was told that his left knee was badly bruised.  He also contends that his claimed conditions were worsened by his subsequent service in Vietnam where he sustained a shrapnel wound on the left leg.  In support of his claim, he submitted a photograph dated December 1964 showing a servicemember with a cast on the left lower extremity.  He also submitted a statement dated in July 1992, from an individual who stated that in his capacity as the Veteran's direct supervisor in 1968 or 1969, he was aware of and saw a leg wound that the Veteran indicated had been inflicted during active service.  

As previously discussed herein, the service treatment records are negative for any complaints, findings, or treatment of any left knee or left foot conditions.  
The first documented evidence of a left knee condition is dated in January 1992, when VA treatment records reveal that the Veteran was found with magnetic resonance imaging to have a torn left medical meniscus.  In January 1994, the Veteran was provided with a VA general medical examination during which the examiner noted that the result of the Veteran's left knee X-ray demonstrates evidence of old trauma with extensive myositis and ossificans over the lateral anterior border of the distal femur.  The Veteran was diagnosed with a history of injury of the left foot and left knee with residual torn on the medial meniscus and degenerative joint disease.  He was also provided with a VA joints examination that same month, during which physical examination of the left foot revealed a very prominent first metatarsal head and a mild bunion deformity.  The diagnoses were of moderate degenerative arthritis to the left knee, secondary to torn meniscus and all ligaments, myositis ossificans of the distal left thigh, and a bunion on the left foot.

While the Veteran was provided with the two aforementioned VA examinations to address his claims for service connection for a left knee condition and a left foot condition, the examiners have failed to opine as to whether his current left knee condition is related to active service.  In light of the lay evidence of an in-service injury to the left knee, and post-service treatment for a current left knee condition, the Board believes that a remand of this claim is necessary.  Specifically, on remand, the Veteran should be given an opportunity to undergo a VA joints examination to determine whether a relationship exists between the Veteran's current left knee condition and his active duty, including his parachute jump and shrapnel injuries allegedly sustained therein.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).

Additionally, the January 1994 VA examiners did not express an opinion as to whether any current left foot condition is associated with his active duty, including the left big toe injury reportedly sustained therein.  Thus, on remand, the Veteran should be accorded a current VA feet examination to determine the nature of any current right foot disability that he may have and its possible relationship to active service, including the left toe injury allegedly sustained therein.  Id.

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a reopened claim, the claim will be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from the VA Boston Healthcare System dating since April 2010.

2.  Schedule the Veteran for a VA joints examination to determine the nature of his current left knee condition and to obtain an opinion as to the likelihood that such condition is related to active service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all left knee conditions identified.  Additionally, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed current left knee condition is related to the Veteran's active military service, to include the parachute jump and shrapnel wound left knee injuries that allegedly occurred therein.  The examiner should address whether any currently diagnosed left knee condition is consistent with these injuries reported by the Veteran to have occurred during active service.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  Schedule the Veteran for a VA feet examination to determine the nature of any current left foot condition and to obtain an opinion as to the likelihood that any existing left foot condition is related to active service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all left foot conditions identified.  Additionally, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed current left foot condition is related to the Veteran's active military service, to include the parachute jump left foot/big toe injury that allegedly occurred therein.  The examiner should address whether any currently diagnosed left foot condition is consistent with this injury reported by the Veteran to have occurred during active service.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


